UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-1060


SONIA L. HENDY,

                  Plaintiff – Appellant,

          v.

MARION N. BELLO,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:12-cv-02289-PJM)


Submitted:   January 17, 2013               Decided:   February 6, 2014


Before DUNCAN, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy F. Maloney, Matthew M. Bryant, JOSEPH, GREENWALD &
LAAKE, P.A., Greenbelt, Maryland, for Appellant.         Rod J.
Rosenstein, United States Attorney, Baltimore, Maryland, Neil R.
White, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     This appeal arises out of an altercation between Postal

Service employees Sonia Hendy and Marion Bello at the Westlake

Post Office in Bethesda, Maryland, where they both worked.                            The

fracas occurred on July 25, 2012, one day after Bello, Hendy’s

direct supervisor, issued Hendy a “Notice of No-Time Served (7)

Day Suspension.”

     On July 26, 2012, in Maryland state court, Hendy filed a

petition for a peace order restraining Bello from contacting

Hendy or going to their mutual workplace.                      That court issued

interim and temporary peace orders ex parte.                      The United States

government,     on   behalf    of    Bello,   removed       the    suit   to    federal

court under 28 U.S.C. § 1442(a)(1), the federal officer removal

statute,   before     the     hearing   for    a    final    peace    order.          The

District   of   Maryland      then    dismissed      the    action    for      lack    of

subject-matter       jurisdiction       under       Federal        Rule    of     Civil

Procedure 12(b)(1) on the ground of sovereign immunity.                          Hendy

appeals.

                                         I.

     On    appeal,    Bello     argues       that   the     case     is   no    longer

justiciable because it is moot, as Hendy can no longer obtain

relief for the July 25, 2012, incident under Maryland law.                        This

argument, however, is based on a misreading of the Maryland Code

of Courts & Judicial Procedure.                Md. Code Ann., Cts. & Jud.

                                         2
Proc. § 3-1503(a) states that a petitioner may file an action

for a peace order for any qualifying act that “occurred within

30 days before the filing of the petition.”                        Hendy did just

that.     The statute also sets a timeframe for the final peace

order hearing, but notes that the proceeding may be “continued

for good cause.”      Id. § 3-1505(b)(1)(ii).           Here, the state court

case was dismissed only because it was removed to federal court;

if   removal   were   improper,    the       statute   does   not     bar    Maryland

courts from resuming jurisdiction and Hendy from obtaining a

peace order.      Because this case is based on Hendy’s original

timely petition, it does not matter that Hendy is time-barred

from filing for a new peace order based on the original July 25,

2012, altercation.      It is similarly immaterial that, had a peace

order been granted in 2012, it would have already expired.                        See

id. § 3-1505(f); § 3-1506(a)(2).                We therefore reject Bello’s

assertion of mootness and turn to the merits.

                                     II.

      Hendy challenges the propriety of removal under 28 U.S.C.

§ 1442(a)(1)    and    Mesa   v.   California,         489 U.S. 121    (1989).

Section   1442(a)(1)    allows     federal       officers     or     those    “acting

under” any “agency” or “officer” of the United States to remove

to federal court suits brought against them in state court, when

they were acting “in an official or individual capacity, for or

relating to any act under color of such office.”                      We find that

                                         3
these requirements have been met.                    As a postal worker, Bello

acted under an “officer” of the United States, Mesa, 489 U.S. at

125, and the dispute related to a federal workplace disciplinary

action, which is “closely connected with[] the performance of

[her] official functions,” Jefferson Cnty. v. Acker, 527 U.S.
423, 447 (1999).           We also find that Mesa’s colorable federal

defense      requirement    was   met   at     the    time    the   district     court

dismissed the action.          See North Carolina v. Cisneros, 947 F.2d
1135, 1139 (4th Cir. 1991).

                                        III.

       Next, Hendy challenges the district court’s dismissal for

lack    of    subject-matter      jurisdiction.          We    review     de   novo   a

dismissal under Fed. R. Civ. P. 12(b)(1).                     Vulcan Materials Co.

v. Massiah, 645 F.3d 249, 261 (4th Cir. 2011).

       The    government     of   the    United       States     enjoys    sovereign

immunity from suit unless it expressly waives such immunity.

United States v. McLemore, 45 U.S. 286, 288 (1846).                            A suit

against a government officer in her official capacity is really

“a suit against the official’s office,” and so officers acting

within       their   authority      generally         also     receive     sovereign

immunity.      Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71

(1989); see also Larson v. Domestic & Foreign Commerce Corp.,

337 U.S. 682,   687    (1949).      Therefore,       we    must    ask    whether

Congress has waived sovereign immunity on these facts.                          There

                                         4
are two possible sources of waiver: The Federal Tort Claims Act

(“FTCA”), 62 Stat. 982 (1948), codified at 28 U.S.C. §§ 1346(b),

2671-2680, and the Postal Reorganization Act of 1970 (“PRA”),

Pub. L. 91-375, 84 Stat. 722, codified at 39 U.S.C. § 101 et

seq.    Neither is applicable here.

       The FTCA waives sovereign immunity for tortious acts of

federal      employees          working       in       the   scope    of     their       federal

employment,          including         post     office        employees.            28    U.S.C.

§ 1346(b)(1); 39 U.S.C. § 409(c).                            However, the FTCA by its

plain terms applies only to suits seeking money damages, and

Hendy’s does not.          28 U.S.C. § 1346(b).

       On the other hand, the PRA authorizes the Postal Service

“to    sue    and    be   sued    in     its    official         name.”      See    39    U.S.C.

§ 401(1).           Although     “sue     and      be    sued”    clauses     are    generally

liberally construed, they are not absolute waivers of sovereign

immunity.       See Loeffler v. Frank, 486 U.S. 549, 554–55 (1988)

(quoting Fed. Housing Administration v. Burr, 309 U.S. 242, 245

(1940)).        “Sue      and    be    sued”       clauses     do    not    waive    sovereign

immunity in several circumstances: (1) for types of suits that

are    “not     consistent            with     the      statutory      or    constitutional

scheme”; (2) when “necessary to avoid grave interference with

the performance of a governmental function”; or (3) for other

reasons that demonstrate congressional intent to apply the “sue

and be sued” clause narrowly.                          Id.   The first two exceptions

                                                   5
apply     here:    Hendy     seeks    a   state-law        injunction      that    would

prohibit a supervisor at the Westlake Post Office from coming to

her federal workplace.            It is inconsistent with the principle of

federal       supremacy      to      allow       such     interference      with     the

performance       of   a    federal    employee’s         duties.      Moreover,     in

prohibiting       a    federal     employee        from    entering       her   federal

workplace, waiving sovereign immunity would disturb the federal

agency’s      internal      functions.            This     could    not    have    been

Congress’s intent.

       Finally, we also note that, even if we construed the “sue

and be sued” clause to waive immunity for this type of claim,

“[a]n absence of immunity does not result in liability if the

substantive law in question is not intended to reach the federal

entity.”      U.S. Postal Service v. Flamingo Indus., 540 U.S. 736,

744 (2004).       By its plain terms, the Maryland statutory scheme

does not apply to the post office--or any other governmental or

business entity.           Md. Code Ann., Cts. & Jud. Proc. § 3-1501(h)

(noting that a peace order may be filed against an “individual”

who committed an enumerated act).

                                          IV.

       We therefore affirm the district court’s dismissal of this

suit    for    lack    of    subject-matter         jurisdiction      on    sovereign-

immunity grounds.

                                                                                AFFIRMED

                                             6